I welcome this opportunity to address the General Assembly for the first time since my election as President of the Union of the Comoros. I am very grateful to the people of the Comoros, who have made it possible for me to speak here on their behalf.
I would like, from this lofty rostrum, to congratulate the people of the Comoros, who have been able to turn the page in terms of achieving political stability and to put aside useless discord to work together for the benefit of future generations.
I am indeed the fourth President in 20 years to have been elected in a free, transparent and democratic election with internationally recognized results. My country has experienced its third peaceful handover of power, in which the opposition replaced the legitimate incumbent following peaceful elections.
I thank the international community and all of our partners, and the United Nations system in particular, for having always stood by our side. I hope that after the election their assistance will help us to consolidate political stability and to preserve democracy and the rule of law, so as to bring about the economic and social development of the country and the well-being of our people.
Let me take this opportunity to congratulate the President of the General Assembly, Mr. Peter Thomson, on his election to head this seventy-first session. I am convinced that his experience and his proven knowledge of international issues, added to his personal brilliance, will lead the Assembly to great success at this session. I cannot fail to pay tribute to his predecessor, Mr. Mogens Lykketoft, for having brilliantly led the General Assembly at its seventieth session.
Let me also hail the efforts of Secretary-General Ban Ki-moon. He has shown great talent throughout his term. As he nears the time to relinquish his duties, I wish to join in the unanimous tributes to his commitment to promoting peace, development and fighting climate change. The people and the Government of the Comoros are deeply grateful for the interest he has always shown in the development of the Union of the Comoros and, in particular, for the special attention that he paid to our most recent electoral process, ensuring its smooth running and its final results, which were unanimously accepted.
Let me lastly applaud all those who have spoken from this rostrum for their pertinent remarks, in particular His Excellency President Barack Obama, who is also approaching the end of his term. He perfectly represents the United States of America – the tolerant America, the generous America, respectful of the universal values of freedom and the rule of law, and the America that the world wants.
The theme of the current session is “The Sustainable Development Goals: a universal push to transform our world”. It fits in perfectly with the decision taken by international leaders 15 years ago to establish a set of world objectives: the Millennium Development Goals. The theme also encourages us to build on the considerable progress made in the years that have followed: a steady decline in poverty throughout the world, an increasing number of children in school, spectacular gains in lowering child mortality, greater access to drinking water, and progress in the fight against malaria, AIDS and tuberculosis, which has helped to save millions of lives.
Indeed, considerable efforts have been made to help our world achieve greater prosperity, equality, freedom and respect for human dignity, and to become a place where research and peacekeeping tirelessly persevere. Furthermore, the ambitious new long-term programme that we adopted last year to improve the lives of our population and to protect the planet for future generations enables us to optimistically perceive a future when we can reduce poverty, improve health and education, build a more sustainable habitat, fight climate change and protect our oceans and forests.
However, the issue of refugees and migrants, which has been the focus of our debate since the start of the current session, requires urgent action. We are all well aware that those migrant men and women do not put their lives at risk, perilously travelling over land and sea, for pleasure or for tourism; instead, they are fleeing from war, poverty and misery. The theme of this session, “The Sustainable Development Goals: a universal push to transform our world”, comes at just the right time, as it allows us to envisage sustainable development and even to stabilize populations at home, so that they can move only out of choice and in perfect harmony.
And so it is up to our Organization, and therefore each one of us, to take immediate action to stop the violence that is a result of all kinds of extremism and fanaticism, leading to heinous and barbaric acts around the world, particularly in Africa, which is currently experiencing terrorism that knows no borders. Terrorists are neither Muslim nor Jewish, neither Catholic nor animist. They do not belong to any religion or any civilization — they are merely barbarians. That is why my country, the Union of the Comoros, is willing to support all actions aimed at fighting the scourge of terrorism.
It is also urgent that our Organization, that is to say every Member State, finally agree on a definitive, fair and sustainable solution to the Israel-Arab conflict, based on a two-State solution and in accordance with the relevant United Nations resolutions. Nothing can justify our silent response to the terror of that conflict with its toll of victims, which is fuelled both by the extremism that comes from all sides and by our culpable inertia. Nothing can justify the arrogance of those who, from this very rostrum, defy the world by taunting this world body, an Organization that provides a framework for all to recognize the sovereignty of States, to participate in international affairs and to seek peaceful solutions to the problems afflicting us.
For my part, I wish to convey the trust of my people in the United Nations, an Organization that has acknowledged our sovereignty and independence, and that, 41 years later, makes it possible for us to be here. I believe that finding a solution to the issue of the sovereignty of the Palestinian people and resolving that 70-year-old conflict will spur the resolution of other conflicts in the Near and Middle East.
Allow me, at this stage in my address, to respectfully draw the Assembly’s attention to the need to draw a distinction between migrants and internally displaced persons. My country, the Union of Comoros, had its sovereignty recognized by the United Nations in 1975. It is made up of four islands, and, like other countries, we have observed the subsequent, unavoidable movement of our population within islands and between islands, including the island of Mayotte — which is, unfortunately, still under French administration. Those trips are made to visit family, celebrate marriages, go to the burial of a close relative and for various other reasons. And yet they descend into chaos on a daily basis — every year and every month, those trips lead to deaths of hundreds of our fellow citizens in the channel between the three islands and the island of Mayotte, to the indifference of the international community.
The Assembly is fully aware of the issue concerning the island of Mayotte and has devoted no fewer than 15 resolutions to the issue since 1977. Unfortunately, it has yet to be resolved. We hope that, with the Assembly’s multifaceted support, a viable solution will be found to accommodate both the Comoros and France — two countries that, in spite of that dispute, have remained partners and have established friendly relations over the years. I am convinced that the dialogue that I initiated with President Chirac in 2005, and which has been pursued by successive French and Comorian Governments, will help to solve our unpleasant dispute. We must engage in frank and intelligent dialogue, respecting the interests of both parties and, above all, international law, in order to make it possible for future generations of French, Comorian and Franco-Comorian people to live in peace and harmony and to be protected from the radicalization and extremism that have weakened regions all over the world.
Today, the United Nations is the only place where the world’s population can come together and look towards a common future of shared peace and prosperity — for which we have high expectation from this Organization, which regulates the international system. However, our Organization is increasingly perceived as inefficient in terms of defending the rights of the most deprived in relation to the most powerful. The Union of the Comoros is also in favour of broad reform of the United Nations, echoing the ideas of a large number of countries, in particular with regard to the need to grant Africa a permanent seat on the Security Council. We believe that respect for international law, the sovereignty of States and the integrity of their territories will contribute to greater peace and prosperity throughout the world.
There are other challenges to be overcome before we can achieve sustainable development. We must eradicate poverty, protect the planet and ensure prosperity for all within the framework of the new Agenda within the next 15 years. As a small island developing State, the Union of the Comoros seeks to turn the private sector and civil society, together with the Administration, into drivers of the struggle to transform economic growth, in particular in Africa, so as to provide decent job prospects for young people, improve services, develop agriculture and reduce inequalities deriving from income, gender and living environments. All that is so we can deal successfully with the emerging problem of climate change.
I want to end on an optimistic note. Getting back to the theme of the Sustainable Development Goals, I want to pay tribute to His Excellency Mr. François Hollande, President of the French Republic, and congratulate him on the success of the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. His commitment and capacity for mobilization enabled the eventual adoption of the United Nations Framework Convention on Climate Change. My country signed the agreement and will submit it for ratification by the Parliament during its session in October.
On this occasion, I wish every success to His Majesty King Mohammed VI, whose beautiful country, Morocco, will host, in Marrakesh in 2017, the twenty- second session of the Conference of the Parties . With the permission of my friend, His Majesty King Mohammed VI, I invite the entire international community to go on that occasion to Morocco, which fully deserves to host the twenty-second Conference of the Parties. The success of the Conference will contribute to reducing insecurity, which is a destabilizing factor in many regions in the world, particularly in Africa, where people have been the most likely to resort to migration, which is a global concern that we addressed on the opening days of our session. Indeed, the success of the Conference will be reflected in improvements in our daily life and will provide a tangible contribution to people’s well-being and prosperity.
